               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

KEVIN O. SPENCER,

                     Plaintiff,
v.                                                   Case No. 20-CV-668-JPS

JOHN KIND, JAY VAN LANEN,
SGT. WALTON, SGT. KOELLER, and                                       ORDER
GREEN BAY CORRECTIONAL
INSTITUTION,

                     Defendants.


       Plaintiff Kevin O. Spencer, an inmate confined at Green Bay

Correctional Institution, filed a pro se complaint under 42 U.S.C. § 1983

alleging that the defendants violated his constitutional rights. (Docket #1).

This order resolves Plaintiff’s motion for leave to proceed without

prepaying the filing fee and motion to appoint counsel, as well as screens

his complaint.

1.     MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
       THE FILING FEE

       The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.




 Case 2:20-cv-00668-JPS Filed 12/28/20 Page 1 of 11 Document 14
       On May 1, 2020, the Court ordered Plaintiff to pay an initial partial

filing fee of $0.48. (Docket #5). Plaintiff paid that fee on May 18, 2020. The

Court will grant Plaintiff’s motion for leave to proceed without prepaying

the filing fee. (Docket #2). He must pay the remainder of the filing fee over

time in the manner explained at the end of this order.

2.     SCREENING THE COMPLAINT

       2.1     Federal Screening Standard

       Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).


                           Page 2 of 11
 Case 2:20-cv-00668-JPS Filed 12/28/20 Page 2 of 11 Document 14
       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff alleges that on November 27, 2019, Defendants John Kind

(“Kind”) and Jay Van Lanen (“Van Lanen”) violated his Fourteenth

Amendment Due Process rights when they held Plaintiff in disciplinary

segregation for two days past his “max release date.” (Docket #1 at 3).

Plaintiff filed exhibits containing the inmate complaint reports regarding

three of his allegations. (Docket #1–1). Plaintiff was given sixty days

disciplinary separation on September 26, 2019 and his maximum release

date was November 25, 2019. (Id. at 1). Plaintiff was not released from

disciplinary separation or moved to the general population until two days

later, on November 27, 2019. (Id.)

       Additionally,    Plaintiff   alleges   that   Defendant    Sgt.   Walton

(“Walton”) violated his Fourteenth Amendment Due Process rights when

Walton disposed of Plaintiff’s shower shoes and told Plaintiff that no

shower shoes were in his personal property. (Id. at 4). Plaintiff had to go

without shower shoes for thirty-three days before he bought new ones. (Id.)

Plaintiff believes that Walton threw away his shower shoes and lied about

the shoes not being in his personal property. (Id.)


                           Page 3 of 11
 Case 2:20-cv-00668-JPS Filed 12/28/20 Page 3 of 11 Document 14
       Plaintiff also alleges that Defendant Sgt. Koeller (“Koeller”) violated

his Fourteenth Amendment Due Process rights when he allowed his

workers to refuse Plaintiff an approved haircut. (Id. at 5). According to the

inmate complaint report, when Plaintiff complained that he was not being

given a haircut on February 15, 2019, Koeller double checked the list of

people approved for a haircut and Plaintiff was not on the list. (Docket #1–

1 at 3). There was no documented request from Plaintiff to receive a haircut

on that date, and Plaintiff refused to send a copy of his request. (Id.)

       Plaintiff further alleges that Koeller violated HIPPA laws and the

Eighth Amendment when Plaintiff was not given his prescribed medical

Ensure drinks at the assigned time and made him wait to receive them. (Id.)

Plaintiff was always given his Ensure drink, but sometimes the officers

would forget to bring it when they provided other inmates their

medication, and would bring it to Plaintiff after medication distribution

was completed. (Docket #1–1 at 2). Finally, no allegations were made

against Defendant Green Bay Correctional Institution.

       2.3    Analysis

       Plaintiff has provided exhibits with inmate complaint reports in

support of his allegations. (Docket #1–1). Even viewing the reports in a light

most favorable to Plaintiff, the reports undermine Plaintiff’s claims and,

more importantly, demonstrate that Plaintiff’s constitutional rights were

not violated. See American Nurses' Ass’n v. State of Ill., 783 F.2d 716, 724 (“A

plaintiff who files a long and detailed complaint may plead himself out of

court by including factual allegations which if true show that his legal rights

were not invaded.”); see also Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir.

2003) (holding that plaintiff “has simply pled himself out of court by saying

too much”); Jackson v. Marion Cty., 66 F.3d 151, 153 (7th Cir. 1995) (“[A]


                           Page 4 of 11
 Case 2:20-cv-00668-JPS Filed 12/28/20 Page 4 of 11 Document 14
plaintiff can plead himself out of court by alleging facts which show that he

has no claim, even though he was not required to allege those facts.”);

Wroblewski v. City of Washburn, 965 F.2d 452, 459 (7th Cir. 1992) (“We are not

required to ignore facts alleged in the complaint that undermine plaintiff's

claim.”).

       Additionally, Plaintiff cannot proceed against Defendant Green Bay

Correctional Institution (“GBCI”) because he has failed to allege any claims

against it. “Individual liability under § 1983 requires ‘personal involvement

in the alleged constitutional deprivation.’” Minix v. Canarecci, 597 F.3d 824,

833–34 (7th Cir. 2010) (quoting Palmer v. Marion Cty. 327 F.3d 588, 594 (7th

Cir. 2003)). Thus, Plaintiff has failed to state a claim against GBCI.

              2.3.1   Fourteenth Amendment Due Process

       When a plaintiff brings an action under § 1983 for procedural due

process violations, he must show that the state deprived him of a

constitutionally protected interest in “life, liberty, or property” without due

process of law. Zinermon v. Burch, 494 U.S. 113, 125 (1990). Without a loss of

a protected liberty or property interest, the court will not go on to evaluate

the process due. Id. In this case, Plaintiff alleges that his due process rights

were violated three different times—none successfully state a claim.

       First, Plaintiff claims his due process rights were violated when he

was detained in disciplinary segregation for two days past his release date.

However, Plaintiff does not have a constitutionally protected liberty

interest in being released from disciplinary segregation on time, especially

for only two days beyond his release date. In Sandin v. Conner, 515 U.S. 472,

483–84 (1995), the Supreme Court held that liberty interests “will be

generally limited to freedom from restraint which . . . imposes [an] atypical

and significant hardship on the inmate in relation to the ordinary incidents


                           Page 5 of 11
 Case 2:20-cv-00668-JPS Filed 12/28/20 Page 5 of 11 Document 14
of prison life.” See also, Lekas v. Briley, 405 F.3d 602, 608 (7th Cir. 2005). After

Sandin, in the prison context, protected liberty interests are essentially

limited to the loss of good time credits because the loss of such credit affects

the duration of an inmate's sentence, see Wagner v. Hanks, 128 F.3d 1173,

1176 (7th Cir. 1997) (when sanction is confinement in disciplinary

segregation for a period not exceeding the remaining term of prisoner's

incarceration, Sandin does not allow suit complaining about deprivation of

liberty), and to long-term confinement in extraordinarily restrictive

environments such as super maximum prisons, see Wilkinson v. Austin, 545

U.S. 209, 227 (2005). Discipline in segregated confinement does not present

the type of atypical, significant deprivation in which a State might

conceivably create a liberty interest. Sandin, 515 U.S. at 485; see also Thomas

v. Ramos, 130 F.3d 754, 760–62 (7th Cir.1997) (prison inmate's 70-day

confinement in disciplinary segregation was not “atypical and significant”

deprivation of prisoner's liberty and thus did not implicate liberty interest

protectable under due process clause; prisoner has no liberty interest in

remaining in the general prison population). Thus, as Plaintiff was not kept

in segregation exceeding the remaining term of his incarceration and he was

not kept in an extraordinarily restrictive environment, he has not stated a

claim that his due process rights were violated.

       As for Plaintiff’s shower shoes, he also fails to state a due process

claim. This is so because, as long as state remedies are available for the loss

of property, neither intentional nor negligent deprivation of property gives

rise to a constitutional violation. Daniels v. Williams, 474 U.S. 327, 332–36

(1986); Hudson v. Palmer, 468 U.S. 517, 530–33 (1984). The State of Wisconsin

provides a number of post-deprivation procedures for challenging the

alleged wrongful taking of property. For example, Wis. Stat. § 810.01


                           Page 6 of 11
 Case 2:20-cv-00668-JPS Filed 12/28/20 Page 6 of 11 Document 14
provides a remedy for the retrieval of wrongfully taken or detained

property, and Wis. Stat. Ch. 893 contains provisions concerning tort actions

to recover damages for wrongfully taken or detained personal property and

for the recovery of the property. Because Plaintiff has post-deprivation

procedures available to him in state court, he cannot claim that the State

deprived him of due process in the taking of his shower shoes.

       Plaintiff’s claim that his due process rights were violated when he

was denied a haircut also fails. Plaintiff does not have a constitutional due

process right to obtaining a haircut. Additionally, based on the inmate

complaint report, Plaintiff was allowed to request haircuts and did so two

days after he was denied one. Further, there was a procedural process for

Plaintiff to complain about not receiving a haircut, which was properly

executed, and Plaintiff failed to provide any evidence that he had

previously requested a haircut and was wrongly denied one. Thus, for

many reasons, this allegation fails to state a claim.

       Therefore, the Court finds that Plaintiff has failed to state a claim that

Defendants violated his procedural due process rights when he was placed

in disciplinary segregation for two days longer than ordered, when he lost

his shower shoes, or when he did not receive a haircut.

              2.3.2   HIPAA and Eighth Amendment

       Plaintiff seeks to proceed on claims that Koeller violated his HIPPA

rights and Eighth Amendment rights when he was occasionally given his

Ensure medical drink after the completion of medication distribution to

other inmates. Both claims fail.

       Plaintiff cannot proceed against Koeller for violating his HIPPA

rights because HIPPA does not confer a private right of action or rights

enforceable in a § 1983 action. See Stewart v. Parkview Hosp., 940 F.3d 1013,


                           Page 7 of 11
 Case 2:20-cv-00668-JPS Filed 12/28/20 Page 7 of 11 Document 14
1015 (7th Cir. 2019); Acara v. Banks, 470 F.3d 569, 570–72 (5th Cir. 2006); Dodd

v. Jones, 623 F.3d 563, 569 (8th Cir. 2010); Seaton v. Mayberg, 610 F.3d 530, 533

(9th Cir. 2010); Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir. 2010).

       The Eighth Amendment secures an inmate’s right to medical care.

Prison officials violate this right when they “display deliberate indifference

to serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652

(7th Cir. 2005) (quotation omitted). To sustain such a claim for deliberate

indifference to a serious medical need in violation of the Eighth

Amendment, a plaintiff must show: (1) an objectively serious medical

condition; (2) that defendants knew of the condition and were deliberately

indifferent in treating it; and (3) this indifference caused him some injury.

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). The deliberate

indifference inquiry has two components. “The official must have

subjective knowledge of the risk to the inmate’s health, and the official also

must disregard that risk.” Id. Deliberate indifference equates to intentional

or reckless conduct, not mere negligence. Berry, 604 F.3d at 440. “Neither

medical malpractice nor mere disagreement with a doctor’s medical

judgment is enough to prove deliberate indifference.” Id. at 441.

       Plaintiff’s allegations and exhibits filed in support show that his

Eighth Amendment right to medical care was not violated by Koeller.

Plaintiff was only occasionally made to wait until after medication was

given to other inmates to receive his Ensure medical drink. Plaintiff has not

alleged any injury resulting from the occasional delays in receiving his

medical drink beyond being annoyed he had to wait. This is simply not

enough to state a claim. The Eighth Amendment does not require that

prisoners receive “unqualified access to health care.” Hudson v. McMillian,

503 U.S. 1, 9 (1992). Rather, they are only entitled to “adequate medical


                           Page 8 of 11
 Case 2:20-cv-00668-JPS Filed 12/28/20 Page 8 of 11 Document 14
care.” Boyce v. Moore, 314 F.3d 884, 888–89 (7th Cir. 2002); see also Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997) (“Under the Eighth Amendment, [the

plaintiff] is not entitled to demand specific care. She is not entitled to the

best care possible. She is entitled to reasonable measures to meet a

substantial risk of serious harm to her.”) Even under the lenient standard

applied at the screening stage, Plaintiff has failed to state a claim that

Koeller violated his Eighth Amendment rights.

3.     CONCLUSION

       Based on the foregoing, Plaintiff has failed to state a viable claim for

relief against Defendants, obliging the Court to dismiss this action. In light

of that dismissal, Plaintiff’s motion to appoint counsel, (Docket #2), will be

denied as moot.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint

counsel (Docket #2) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice under 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1) because the complaint fails to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $349.52 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court


                           Page 9 of 11
 Case 2:20-cv-00668-JPS Filed 12/28/20 Page 9 of 11 Document 14
each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this case. If Plaintiff is transferred to another

county, state, or federal institution, the transferring institution shall

forward a copy of this Order along with his remaining balance to the

receiving institution; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined.

       This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within thirty days of the

entry of judgment. See Fed. R. of App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the thirty-day deadline. See Fed.

R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this Court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for

relief from judgment under Federal Rule of Civil Procedure 60(b). Any

motion under Federal Rule of Civil Procedure 59(e) must be filed within

twenty-eight days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2).

       A party is expected to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

       The Clerk of Court is directed to enter judgment accordingly.


                          Page 10 of 11
Case 2:20-cv-00668-JPS Filed 12/28/20 Page 10 of 11 Document 14
     Dated at Milwaukee, Wisconsin, this 28th day of December, 2020.

                               BY THE COURT:



                               ____________________________________
                               J. P. Stadtmueller
                               U.S. District Judge




                          Page 11 of 11
Case 2:20-cv-00668-JPS Filed 12/28/20 Page 11 of 11 Document 14
